PER CURIAM.
This petition for writ of habeas corpus is dismissed pursuant to Baker v. State, 878 So.2d 1236 (Fla.2004) (reiterating that ha-beas corpus cannot be used to litigate issues that could have been or were raised on direct appeal or in postconviction motions).
This court has determined that the petition for writ of habeas .corpus raised a frivolous claim which subjects petitioner to the imposition of sanctions pursuant to section 944.279, Florida Statutes. Accordingly, a certified copy of this opinion shall be provided to the Florida Department of *489Corrections to be forwarded to the appropriate institution or facility fop disciplinary procedures pursuant to the rules of the Department as provided in section 944.279.
B.L. THOMAS, WINOKUR, and, JAY, JJ., concur.